Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 7, 2021

                                     No. 04-20-00564-CR

                                      Isidro RAMOS III,
                                           Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR9685
                        Honorable Lorina I. Rummel, Judge Presiding


                                        ORDER
        The State has filed a motion to supplement the clerk’s record, stating that certain
pleadings were missing from the record. However, the items referred to by the State are included
in the clerk’s record. Therefore, the State’s motion to supplement the clerk’s record is DENIED.




                                                    _________________________________
                                                    Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of June, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court